U.S. Department of Justice
Office of Justice Programs
Office of Sex Offender Sentencing, Monitoring, Apprehending, Registering, and Tracking

Tribal
Sex Offender
Registration
Code
2017 REVISED VERSION

The Office of Sex Offender Sentencing, Monitoring, Apprehending, Registering, and Tracking (SMART) is
pleased to provide this Revised Model Tribal Sex Offender Registry Code/Ordinance for use by tribes in
complying with the federal Sex Offender Registration and Notification Act (SORNA) (Title I of Public Law
109-248)(42 USC § 16901, et seq.).
This document is intended to serve as a guide to full implementation of SORNA, and to provide information
that each tribe should consider as it determines how to substantially implement SORNA. Tribes should
use this Revised Model Tribal Sex Offender Registry Code/Ordinance only as a starting point. SORNA
implementation is unique to each jurisdiction and adoption of a sex offender code should reflect the unique
laws, processes, population, land, and traditions of each tribe.
This document also includes drafting tips intended to encourage tribal leaders to consider other relevant
issues as they meet to discuss any potential code/ordinance development. Further, submission of a code
to the SMART Office is only part of the necessary submission for substantial implementation review. Please
contact the SMART Office for additional materials to assist with your work toward implementation of
SORNA.

The SMART Office wishes to recognize the following Indian lawyers, tribal attorneys, and Indian Country
technical assistance providers, who contributed significantly to the creation of the original Model Tribal
Code document:
Joshua J. Breedlove, Staff Attorney for the
Mississippi Band of Choctaw Indians

Pablo H. Padilla, Attorney with the Nordhaus
Law Firm, LLP

Sarah Brubaker, Prosecutor for the Grand
Traverse Band of Ottawa and Chippewa Indians

Michelle Rivard, Associate Director, Tribal
Judicial Institute, University of North Dakota
School of Law

Virginia Davis, Associate Counsel for the
National Congress of American Indians
Sarah Deer, Professor, William Mitchell
School of Law
M. Brent Leonhard, Deputy Attorney General
for the Confederated Tribes of the Umatilla
Indian Reservation

Hallie Bonger White, Attorney and Executive
Director for the Southwest Center for Law and
Policy
Maureen White Eagle, Attorney with the Tribal
Law and Policy Institute

TABLE OF CONTENTS
CHAPTER 1
SECTION 1.01
SECTION 1.02
SECTION 1.03
SECTION 1.04

General Matters ................................................................................................................1
Title .....................................................................................................................................1
Purpose ..............................................................................................................................1
Creation of Registries .........................................................................................................1
Applicability ........................................................................................................................1

CHAPTER 2
SECTION 2.01
SECTION 2.02

TERMINOLOGY AND REGISTERABLE OFFENSES .......................................................2
Definitions...........................................................................................................................2
Registerable Offenses ........................................................................................................4

CHAPTER 3
SECTION 3.01
SECTION 3.02
SECTION 3.03

TIERING OF OFFENSES ...................................................................................................7
Tier I Offenses ....................................................................................................................7
Tier II Offenses ...................................................................................................................8
Tier III Offenses ..................................................................................................................9

CHAPTER 4
SECTION 4.01
SECTION 4.02
SECTION 4.03
SECTION 4.04

REQUIRED INFORMATION ............................................................................................11
General Requirements......................................................................................................11
Frequency, Duration, and Reduction................................................................................15
Requirements for In-Person Appearances .......................................................................16
Sex Offender Acknowledgement Form ............................................................................16

CHAPTER 5
SECTION 5.01
SECTION 5.02
SECTION 5.03
SECTION 5.04
SECTION 5.05

REGISTRATION ...............................................................................................................17
Where Registration Is Required........................................................................................17
Timing of Registration ......................................................................................................17
Retroactive Registration ...................................................................................................18
Keeping Registration Current ...........................................................................................18
Failure To Appear for Registration and Absconding.........................................................19

CHAPTER 6
SECTION 6.01
SECTION 6.02
SECTION 6.03

PUBLIC SEX OFFENDER REGISTRY WEBSITE ...........................................................21
Website.............................................................................................................................21
Required and Prohibited Information ...............................................................................21
Community Notifications ..................................................................................................22

CHAPTER 7

IMMUNITY .......................................................................................................................24

CHAPTER 8
SECTION 8.01

CRIMES AND CIVIL SANCTIONS ..................................................................................25
Failure To Register as a Sex Offender and Other Offenses..............................................25

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

i

CHAPTER

GENERAL MATTERS
SECTION 1.01 TITLE
This Code/Ordinance shall be known as the Name of Tribe Sex Offender
Registration and Notification Code [hereafter "Code"].

1

t Replace “Name of Tribe” with
your Tribe/Nation’s name
wherever the term is found
in this Code/Ordinance.

SECTION 1.02 PURPOSE
The intent of this Code is to implement the federal Sex Offender Registration and
Notification Act (SORNA) (Title I of Public Law 109-248) (42 U.S.C. § 16901, et seq.)
and shall be interpreted liberally to comply with the terms and conditions of SORNA
as presently written or hereafter amended.

SECTION 1.03 CREATION OF REGISTRIES

A. Sex Offender Registry. There is hereby established a sex offender registry,
the “Name of Tribe Sex Offender Registry” which the Responsible Agency
Name shall maintain and operate pursuant to the provisions of this Code, as
amended.

B. Public Sex Offender Registry Website. There is hereby established a public

t Which agency will be
responsible for sex
offender registration? Use
the name of that agency
in this Code/Ordinance
wherever “Responsible
Agency Name” is found.

sex offender registry website, the “Name of Tribe Public Sex Offender Registry
Website” which the Responsible Agency Name shall maintain and operate
pursuant to the provisions of this Code, as amended.

SECTION 1.04 APPLICABILITY
Sex offenders who:
A. Reside on lands under Name of Tribe’s jurisdiction, including reservation lands
or property owned by the tribe in fee or trust regardless of location,
B. Are employed on lands under Name of Tribe’s jurisdiction, including on reservation
lands or on property owned by the tribe in fee or trust regardless of location,
C. Attend school on lands under Name of Tribe’s jurisdiction, including on reservation
lands or on property owned by the tribe in fee or trust regardless of location,
D. Are convicted by Name of Tribe for a sex offense, or
E. Are incarcerated by Name of Tribe for a sex offense,
are subject to the requirements of this Code.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

t On which lands will this Code
be applicable to? Trust, Fee,
Lease, or any lands within
the tribe's boundaries?
Designate this specifically,
and make sure consistent
in § 5.01, 5.02, and 5.04.
Are the registration
requirements applicable to
all sex offenders, just tribal
members, or just members
of your tribe? If limited
in any way, make sure to
limit the definition of “sex
offender” accordingly in
2.01(K), and to review the
remainder of the Code for
consistency. Note: SORNA
requires jurisdictions to
register all sex offenders.

1

CHAPTER

TERMINOLOGY AND
REGISTERABLE OFFENSES

2

SECTION 2.01 DEFINITIONS
The Definitions below apply only to this Code and any accompanying administrative
policies or procedures which are adopted to carry out its terms.

A. Convicted. An adult sex offender is “convicted” for the purposes of this Code
if the sex offender has been subjected to penal consequences based on the
conviction, however the conviction may be styled.
A juvenile offender is “convicted” for purposes of this Code if the juvenile
offender is either:
1. Prosecuted and found guilty as an adult for a sex offense; or
2. Is adjudicated delinquent as a juvenile for a sex offense (including
adjudications of delinquency under the Federal Juvenile Delinquency Act),
but only if the offender is 14 years of age or older at the time of the offense
and the offense adjudicated was comparable to or more severe than
aggravated sexual abuse (as described in either (a) or (b) of section 2241 of
title 18, United States Code), or was an attempt or conspiracy to commit
such an offense.

B. Dru Sjodin National Sex Offender Public Website (NSOPW). The public
website maintained by the Attorney General of the United States pursuant to 42
U.S.C. § 16920.

C. Employee. The term “employee” as used in this Code includes, but is not
limited to, an individual who is self-employed or works for any other entity,
regardless of compensation. Volunteers of a tribal agency or organization are
included within the definition of employee for registration purposes.

t Most juvenile adjudications
in federal court (under the
Federal Juvenile Delinquency
Act) are for violations of 18
U.S.C. § 2241(c). Juveniles
adjudicated delinquent of
18 U.S.C. § 2241(c) are
not specifically required
by SORNA to register as
sex offenders. Under what
circumstances might
your tribe want to register
juveniles who have been
adjudicated delinquent
for 18 U.S.C. § 2241(c)?
Some states occasionally
resolve criminal cases with
“deferred adjudications” or
other similar procedures.
Does the tribe want
to specifically include
deferred adjudications
as registerable? SORNA
requires registration when
penal consequences are
imposed (incarceration,
probation, fines, etc.),
regardless of the
terminology used.

D. Foreign Offense. A conviction obtained outside of the United States.
E. Immediate. “Immediate” and “immediately” mean within 3 business days.
F. Imprisonment. The term “imprisonment” refers to incarceration pursuant to a
conviction, regardless of the nature of the institution in which the offender serves
the sentence. The term is to be interpreted broadly to include, for example,
confinement in a state prison as well as in a federal, military, foreign, Bureau of
Indian Affairs (BIA), private or contract facility, or a local or tribal jail. Persons
under house arrest following conviction of a sex offense are required to register
pursuant to the provisions of this Code during their period of house arrest.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

2

G. Jurisdiction. The term “jurisdiction” refers to the 50 states, the District of
Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa,
the Commonwealth of the Northern Mariana Islands, the United States
Virgin Islands, and any Indian Tribe that has elected to function as a SORNA
registration and notification jurisdiction pursuant to 42 U.S.C. § 16927.

H. Minor. The term “minor” means an individual who has not attained the age of
18 years.

I. National Sex Offender Registry (NSOR). The national database contained in
the National Crime Information Center (NCIC) maintained by the Federal Bureau
of Investigation pursuant to 42 U.S.C. § 16919.

J. Resides. The term “reside” or “resides’’ means, with respect to an individual,
the location of the individual’s home or other place where the individual
habitually lives or sleeps. An individual is deemed to “reside” on the lands of
Name of Tribe for the purposes of this Code if he or she is present on the lands
of Name of Tribe for more than 72 consecutive hours, sleeps on the lands of
Name of Tribe more than 3 nights in a 7-day period, or sleeps on the lands of
Name of Tribe more than 7 nights in a 30-day period.

K. Sex Offense. The term “sex offense” includes those offenses contained in 42
U.S.C. § 16911(5) (as amended), those offenses enumerated in Section 2.02
of this Code, and any other registerable offense under tribal law, subject to the
following exception: An offense involving consensual sexual conduct is not
a sex offense for the purposes of this Code if the victim was an adult, unless
the adult was under the custodial authority of the offender at the time of the
offense, or if the victim was at least 13 years old and the offender was not more
than 4 years older than the victim.

t Does your tribe have annual
or periodic gatherings
(powwows, etc.) where a
large number of non-tribal
members are present on
tribal lands? Are there nontribal members working as
vendors at these gatherings?
If so, what provisions do
you want to govern any
registered sex offenders
who might be on tribal
lands during such events?
Are there any special rules
that you want to enact in
addition to the general
requirements of this section?

L. Sex Offender. A person convicted of a sex offense is a “sex offender.”
“Sex offender” includes enrolled members of Name of Tribe who have been
convicted of a sex offense, as well as any other individual who has been
convicted of a sex offense.

M. Sexual Act. The term “sexual act” means:
1. Contact between the penis and the vulva or the penis and the anus;
for purposes of this definition, contact involving the penis occurs upon
penetration, however slight;
2. Contact between the mouth and the penis, the mouth and the vulva, or the
mouth and the anus;
3. The penetration, however slight, of the anal or genital opening of another
by a hand or finger or by any object, with an intent to abuse, humiliate,
harass, degrade, or arouse or gratify the sexual desire of any person; or
4. The intentional touching, not through the clothing, of the genitalia of
another person that has not attained the age of 18 years with an intent to
abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of
any person.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

3

N. Sexual Contact. The intentional touching, either directly or through the
clothing, of the genitalia, anus, groin, breast, inner thigh, or buttocks of any
person with an intent to abuse, humiliate, harass, degrade, or arouse or gratify
the sexual desire of any person.

O. SORNA. The Sex Offender Registration and Notification Act (Title I of the Adam
Walsh Child Protection and Safety Act of 2006, Public Law 109-248), 42 U.S.C.
§ 16901, et seq., as amended.

P. Student. A “student” is a person who enrolls in or attends either a private or
public education institution, including a secondary school, trade or professional
school, or an institution of higher education.

Q. Tier I Sex Offender. A “Tier I sex offender,” or a “sex offender” designated as
Tier I, is one who has been convicted of a Tier I sex offense as defined in
section 3.01.

R. Tier II Sex Offender. A “Tier II sex offender,” or a “sex offender” designated as
Tier II, is one who has been either convicted of a Tier II sex offense as defined
in section 3.02, or who is subject to the recidivist provisions of 3.02(A).

S. Tier III Sex Offender. A “Tier III sex offender,” or a “sex offender” designated as
Tier III, is one who has been either convicted of a Tier III sex offense as defined
in section 3.03, or who is subject to the recidivist provisions of 3.03(A).

SECTION 2.02 REGISTERABLE OFFENSES

A. Name of Tribe Offenses. A conviction for, or a conviction for an attempt or
conspiracy to commit, any of the following:
1. Section Number

Name of Offense

2. Section Number

Name of Offense

3.

t The SMART Office
recommends specifically
listing the tribal offenses
that trigger a registration
requirement.

Any other Name of Tribe Offense that meets the definition of “sex offense”
under 42 U.S.C. § 16911(5).

B. Name of State(s) Offenses. A conviction for, or a conviction for an attempt or
conspiracy to commit, any of the following:
1. Section Number

Name of Offense

2. Section Number

Name of Offense

3. Any other Name of State(s) offense that meets the definition of “sex
offense” under 42 U.S.C. § 16911(5).

C. Federal Offenses. A conviction for, or a conviction for an attempt or conspiracy
to commit, any of the following, including any offenses prosecuted under the
Assimilative Crimes Act (18 U.S.C. § 1152 or § 1153):
1. 18 U.S.C. § 1591 (sex trafficking of children or by force, fraud, or coercion),
2. 18 U.S.C. § 1801 (video voyeurism of a minor),

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

t Replace "Name of State"
with the state(s) in which
your tribal lands are located
wherever the term is found
in this Code/Ordinance.

t The SMART Office
recommends specifically
listing the state offenses
(where tribal lands are
located) that trigger a
registration requirement.
Contact the SMART
Office for assistance in
determining which state
offenses are required to be
registered under SORNA.

4

3. 18 U.S.C. § 2241 (aggravated sexual abuse),
4. 18 U.S.C. § 2242 (sexual abuse),
5. 18 U.S.C. § 2243 (sexual abuse of a minor or ward),
6. 18 U.S.C. § 2244 (abusive sexual contact),
7. 18 U.S.C. § 2245 (offenses resulting in death),
8. 18 U.S.C. § 2251 (sexual exploitation of children),
9. 18 U.S.C. § 2251A (selling or buying of children),
10. 18 U.S.C. § 2252 (material involving the sexual exploitation of minors),
11. 18 U.S.C. § 2252A (material constituting or containing child pornography),
12. 18 U.S.C. § 2252B (misleading domain names on the internet),
13. 18 U.S.C. § 2252C (misleading words or digital images on the internet),
14. 18 U.S.C. § 2260 (production of sexually explicit depictions of a minor for
import into the United States),
15. 18 U.S.C. § 2421 (transportation for illegal sexual activity),
16. 18 U.S.C. § 2422 (coercion and enticement for illegal sexual activity),
17. 18 U.S.C. § 2423 (transportation of minors for illegal sexual activity),
18. 18 U.S.C. § 2424 (filing factual statement about an alien individual),
19. 18 U.S.C. § 2425 (use of interstate facilities to transmit information about a
minor), or
20. Any other offense that meets the definition of “sex offense” under 42 U.S.C.
§ 16911(5).

D. Foreign Offenses. Any conviction for a sex offense involving any conduct
listed in this Section that was obtained under the laws of Canada, the United
Kingdom, Australia, New Zealand, or under the laws of any foreign country
when the United States Department of State in its Country Reports on Human
Rights Practices has concluded that an independent judiciary generally or
vigorously enforced the right to a fair trial in that country during the year in
which the conviction occurred.

E. Military Offenses. Any military offense specified by the Secretary of Defense
under section 115(a)(8)(C)(i) of Public Law 105-119 (codified at 10 U.S.C. §
951 note), as amended, including but not limited to any offense designated in
Department of Defense Instruction 1325.07, Appendix 4 to Enclosure 2 (2013),
as it may be amended.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

5

F. Jurisdiction Offenses. Any sex offense committed in any jurisdiction, including
Name of Tribe, that involves:
1. Any conduct that by its nature is a sex offense against a minor,
2. Any type or degree of genital, oral, or anal penetration,
3. Any sexual touching of or sexual contact with a person’s body, either
directly or through the clothing,
4. Criminal sexual conduct that involves physical contact with a minor or
the use of the internet to facilitate or attempt such conduct. This includes
offenses whose elements involve the use of other persons in prostitution,
such as pandering, procuring, or pimping in cases in which the victim was a
minor at the time of the offense,
5. False imprisonment of a minor,
6. Kidnapping of a minor,
7. Possession, production, or distribution of child pornography,
8. Solicitation of a minor to practice prostitution,
9. Solicitation to engage a minor in sexual conduct understood broadly to
include any direction, request, enticement, persuasion, or encouragement
of a minor to engage in sexual conduct,
10. Use of a minor in a sexual performance,
11. Any offense similar to those outlined in:
a. 18 U.S.C. § 1591 (sex trafficking of children or by force, fraud, or
coercion),
b. 18 U.S.C. § 1801 (video voyeurism of a minor),
c. 18 U.S.C. § 2241 (aggravated sexual abuse),
d. 18 U.S.C. § 2242 (sexual abuse),
e. 18 U.S.C. § 2244 (abusive sexual contact),
f.

18 U.S.C. § 2422(b) (coercion of a minor to engage in prostitution), or

g. 18 U.S.C. § 2423(a) (transportation of a minor with intent to engage in
criminal sexual activity).

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

6

CHAPTER

TIERING OF OFFENSES
SECTION 3.01 TIER I OFFENSES

A. Generally. A Tier I offense includes any sex offense, for which a person has
been convicted, or an attempt or conspiracy to commit such an offense that is
not a Tier II or Tier III offense.

B. Offenses Involving Minors. A Tier I offense also includes any offense for
which a person has been convicted that involves the false imprisonment
of a minor, video voyeurism of a minor, or possession or receipt of child
pornography.

C. Other Offenses. Unless otherwise specified in this Code, any sex offense
where punishment was limited to 1 year in jail shall be considered a Tier I sex
offense.

D. Certain Name of Tribe Offenses. Conviction for any of the following Name of
Tribe offenses or an attempt or conspiracy to commit such an offense shall be
considered a conviction for a Tier I offense:
1. Section Number

Name of Offense

2. Section Number

Name of Offense

E. Certain Name of State(s) Offenses. Conviction for any of the following Name of
State(s) offenses or an attempt or conspiracy to commit such an offense shall
be considered a conviction for a Tier I offense:
1. Section Number

Name of Offense

2. Section Number

Name of Offense

F. Certain Federal Offenses. Conviction for any of the following federal offenses
or an attempt or conspiracy to commit such an offense shall be considered a
conviction for a Tier I offense:

3

t Is the tribe implementing (or
considering implementation
of) the enhanced sentencing
provisions of the Tribal
Law and Order Act
(TLOA)? If so, tier tribal
offenses accordingly.
Even if the tribe is not
implementing the enhanced
sentencing provisions of
TLOA, the SMART Office
recommends specifically
tiering the tribe’s criminal
sex offenses so that serious
offenses (e.g., rape) are
treated differently than less
serious offenses.
t The SMART Office
recommends specifically
listing the tribal offenses
that trigger a registration
requirement.

t The SMART Office
recommends specifically
listing the state offenses
(where tribal lands are
located) that trigger a
registration requirement.
Contact the SMART
Office for assistance in
determining which state
offenses are required to be
registered under SORNA.

1. 18 U.S.C. § 1801 (video voyeurism of a minor),
2. 18 U.S.C. § 2252 (receipt or possession of child pornography),
3. 18 U.S.C. § 2252A (receipt or possession of child pornography),
4. 18 U.S.C. § 2252B (misleading domain names on the internet),
5. 18 U.S.C. § 2252C (misleading words or digital images on the internet),

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

7

6. 18 U.S.C. § 2422(a) (coercion and enticement of an adult to engage in
prostitution),
7. 18 U.S.C. § 2423(b) (travel with intent to engage in illicit sexual conduct),
8. 18 U.S.C. § 2423(c) (engaging in illicit sexual conduct in foreign places),
9. 18 U.S.C. § 2423(d) (ancillary offenses where the victim is 18 or older),
10. 18 U.S.C. § 2424 (failure to file factual statement about an alien individual),
11. 18 U.S.C. § 2425 (use of interstate facilities to transmit information about a
minor), or
12. Any other offense defined as a Tier I offense under 42 U.S.C. § 16911(2), as
it may be amended.

G. Certain Military Offenses. Any military offense specified by the Secretary of
Defense under section 115(a)(8)(C)(i) of Public Law 105-119 (codified at 10
U.S.C. § 951 note), as amended, that is similar to those offenses outlined in
Section 3.01(B), (D), (E), or (F) shall be considered a Tier I offense.

t SORNA does not require
an enhanced tiering status
unless the person has
previously been convicted
of a sex offense that was
punishable by more than
1 year in jail. However, as
most tribal sex offenses
have (until TLOA) been
limited to no more than 1
year in jail, the technical
requirements of SORNA
could frustrate the intent
of the provision. Tribes are
encouraged to consider
this model language in
order to ensure that repeat
offenders are classified in
a higher tier than if they
were being convicted
of a first offense.

SECTION 3.02 TIER II OFFENSES
A. Recidivism. Unless otherwise covered by Section 3.03, if an offender has
previously been convicted of a sex offense, and the current conviction is for
a sex offense, or an attempt or conspiracy to commit such a sex offense, the
current conviction is considered a Tier II offense.
B. Certain Name of Tribe Offenses. Conviction for any of the following Name of
Tribe offenses, or an attempt or conspiracy to commit such an offense, shall be
considered a conviction for a Tier II offense:
1. Section Number

Name of Offense

2. Section Number

Name of Offense

C. Certain Name of State(s) Offenses. Conviction for any of the following Name of
State(s) offenses, or an attempt or conspiracy to commit such an offense, shall
be considered a conviction for a Tier II offense:
1. Section Number

Name of Offense

2. Section Number

Name of Offense

D. Offenses Involving Minors. A Tier II offense includes any sex offense against
a minor for which a person has been convicted, or an attempt or conspiracy to
commit such an offense, that involves:

t The SMART Office
recommends specifically
listing the tribal offenses
that trigger a registration
requirement.

t The SMART Office
recommends specifically
listing the state offenses
(where tribal lands are
located) that trigger a
registration requirement.
Contact the SMART
Office for assistance in
determining which state
offenses are required to be
registered under SORNA.

1. The use of minors in prostitution, including solicitations,
2. Enticing a minor to engage in criminal sexual activity,
3. A non-forcible sexual act with a minor 16 or 17 years old,

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

8

4. Sexual contact with a minor 13 years of age or older, whether directly or
indirectly through the clothing, that involves the intimate parts of the body,
5. The use of a minor in a sexual performance,
6. The production or distribution of child pornography, or
7. Any other offense defined as a Tier II offense under 42 U.S.C. § 16911(3),
as it may be amended.
E. Certain Federal Offenses. Conviction for any of the following federal offenses
or an attempt or conspiracy to commit such an offense shall be considered a
conviction for a Tier II offense:
1. 18 U.S.C. § 1591 (sex trafficking of children or by force, fraud, or coercion),
2. 18 U.S.C. § 2244 (abusive sexual contact, where the victim is 13 years of
age or older),
3. 18 U.S.C. § 2251 (sexual exploitation of children),
4. 18 U.S.C. § 2251A (selling or buying of children),
5. 18 U.S.C. § 2252 (production or distribution of child pornography),
6. 18 U.S.C. § 2252A (production or distribution of material constituting or
containing child pornography),
7. 18 U.S.C. § 2260 (production of sexually explicit depictions of a minor for
import into the United States),
8. 18 U.S.C. § 2421 (transportation of a minor for illegal sexual activity),
9. 18 U.S.C. § 2422(b) (coercion and enticement of a minor to engage in
prostitution),
10. 18 U.S.C. § 2423(a) (transportation of a minor with intent to engage in
criminal sexual activity),
11. 18 U.S.C. § 2423(d) (ancillary offenses where the victim is under 18), or
12. Any other offense defined as a Tier II offense under 42 U.S.C. § 16911(3),
as it may be amended.
F.

Certain Military Offenses. Any military offense specified by the Secretary of
Defense under section 115(a)(8)(C)(i) of Public Law 105-119 (codified at 10
U.S.C. § 951 note), as amended, that is similar to those offenses outlined in
Section 3.02(B), (C), (D), or (E) shall be considered a Tier II offense.

SECTION 3.03 TIER III OFFENSES
A. Recidivism. If an offender has previously been convicted of a Tier II sex
offense, and the current conviction is for any sex offense, or an attempt or
conspiracy to commit any sex offense, the current conviction is considered a
Tier III offense.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

SORNA does not require
an enhanced tiering status
unless the person has
previously been convicted
of a sex offense that was
punishable by more than
1 year in jail. However, as
most tribal sex offenses
have (until TLOA) been
limited to no more than 1
year in jail, the technical
t requirements of SORNA
could frustrate the intent
of the provision. Tribes are
encouraged to consider
this model language in
order to ensure that repeat
offenders are classified in
a higher tier than if they
were being convicted
of a first offense.

9

B. Certain Name of Tribe Offenses. Conviction for any of the following Name of
Tribe offenses, or an attempt or conspiracy to commit such an offense, shall be
considered a conviction for a Tier III offense:
1. Section Number

Name of Offense

2. Section Number

Name of Offense

C. Certain Name of State(s) Offenses. Conviction for any of the following Name of
State(s) offenses, or an attempt or conspiracy to commit such an offense, shall
be considered a conviction for a Tier III offense:
1. Section Number

Name of Offense

2. Section Number

Name of Offense

t The SMART Office
recommends specifically
listing the tribal offenses
that trigger a registration
requirement.

t The SMART Office
recommends specifically
listing the state offenses
(where tribal lands are
located) that trigger a
registration requirement.

D. Other Offenses. A Tier III offense includes any sex offense for which a person
has been convicted, or an attempt or conspiracy to commit such an offense,
that involves:
1. Non-parental kidnapping of a minor,
2. A sexual act with another by force or threat,
3. A sexual act with another who has been rendered unconscious or
involuntarily drugged, or who is otherwise incapable of appraising the
nature of the conduct or declining to participate, or
4. Sexual contact with a minor 12 years of age or younger, including offenses
that cover sexual touching of or contact with the intimate parts of the body,
either directly or through the clothing, or
5. Any other offense defined as a Tier III offense under 42 U.S.C. § 16911(4),
as it may be amended.
E. Certain Federal Offenses. Conviction for any of the following federal offenses,
or an attempt or conspiracy to commit such an offense, shall be considered a
conviction for a Tier III offense:
1. 18 U.S.C. § 2241 (aggravated sexual abuse),
2. 18 U.S.C. § 2242 (sexual abuse),
3. 18 U.S.C. § 2243 (sexual abuse of a minor or ward),
4. Where the victim is 12 years of age or younger, 18 U.S.C. § 2244 (abusive
sexual contact), or
5. Any other offense defined as a Tier III offense under 42 U.S.C. § 16911(4),
as it may be amended.
F.

Certain Military Offenses. Any military offense specified by the Secretary of
Defense under section 115(a)(8)(C)(i) of Public Law 105-119 (codified at 10
U.S.C. § 951 note), as amended, that is similar to those offenses outlined in
Section 3.03(B), (C), (D), or (E) shall be considered a Tier III offense.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

10

CHAPTER

REQUIRED INFORMATION

4

SECTION 4.01 GENERAL REQUIREMENTS
A. Duties. A sex offender covered by this Code who is required to register with the
Name of Tribe pursuant to this Code shall provide all of the information detailed
in this chapter to the Responsible Agency Name. The Responsible Agency
Name or its designee shall obtain all of the information detailed in this chapter
from sex offenders who are required to register with the tribe. Responsible
Agency Name shall implement any policies and procedures necessary to
implement its terms.
B. Digitization. All information obtained under this Code shall be, at a minimum,
maintained by the Responsible Agency Name in a digitized format.
C. Electronic Database. The Name of Tribe Sex Offender Registry shall be
maintained in an electronic database by the Responsible Agency Name or its
designee, and shall be in a form capable of electronic transmission.
D. Biometrics. The Responsible Agency Name or its designee shall obtain, and a
sex offender shall provide, the following biometric and biologic information:
1. Finger and Palm Prints. Both fingerprints and palm prints. Fingerprints
and palm prints shall be immediately submitted to the appropriate Federal
Bureau of Investigation (FBI) databases by the Responsible Agency Name.
2. DNA. If the sex offender’s DNA is not already contained in the Combined
DNA Index System (CODIS), the sex offender shall provide the Responsible
Agency Name or its designee a sample of their DNA.
a. Any DNA sample obtained from the sex offender shall be immediately
submitted to the FBI for inclusion in CODIS.
E. Registration Information. The Responsible Agency Name or its designee
shall obtain, and a sex offender shall provide, the following biographic and
documentary information:
1. Name. The following information related to the sex offender’s name:
a. The sex offender’s full primary given name,
b. Any and all nicknames, aliases, and pseudonyms regardless of the
context in which they are used, and
c. Any and all ethnic or tribal names by which the sex offender is
commonly known. This does not include any religious or sacred names
not otherwise commonly known.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

11

2. Date of Birth.
a. The sex offender’s actual date of birth, and
b. Any other date of birth used by the sex offender.
3. Photograph. A sex offender shall permit their photograph to be taken by
the Responsible Agency Name or its designee:
a. Every 90 days for Tier III sex offenders,
b. Every 180 days for Tier II sex offenders, and
c. Every year for Tier I sex offenders.
4. Physical Description. An accurate description of the sex offender as
follows:
a. A physical description,
b. A general description of the sex offender’s physical appearance or
characteristics, and
c. Any identifying marks, such as, but not limited to, scars, moles,
birthmarks, or tattoos. If possible, photographs of any tattoos or
significant marks shall also be taken.
5. Offense Information. The text of each provision of law defining the criminal
offense(s) for which the sex offender is registered.
6. Criminal History.
a. The date of all arrests,
b. The date of all convictions,
c. The sex offender’s status of parole, probation, or supervised release,
d. The sex offender’s registration status, and
e. Any outstanding arrest warrants.
7. Social Security Number. The following information:
a. A valid Social Security number for the sex offender, and
b. Any Social Security number the sex offender has used in the past, valid
or otherwise.
8. Driver’s License. The sex offender’s valid driver’s license(s), issued by any
jurisdiction, and the Responsible Agency Name or its designee shall make
a photocopy of any such licenses.
9. Identification Cards. The sex offender’s government-issued identification
card(s), including the sex offender’s tribal enrollment card (issued by any
jurisdiction). The Responsible Agency Name or its designee shall make a
photocopy of any such identification cards.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

12

10. Passports. Any passports held or used by the sex offender, and the
Responsible Agency Name or its designee shall make a photocopy of any
such passports.
11. Immigration Documents. Any and all immigration documents held or used
by the sex offender, and the Responsible Agency Name or its designee
shall make a photocopy of any such documents.
12. Phone Numbers. Any and all telephone numbers and any other
designations used by sex offenders for purposes of routing or selfidentification in telephonic communications including but not limited to:
a. Any and all cellular telephone numbers,
b. Any and all land line telephone numbers, and
c. Any and all Voice over Internet Protocol (VOIP) telephone numbers.
13. Residence Address. The following information related to the sex offender’s
residence:
a. The address of each residence at which the sex offender resides or will
reside, and
b. Any location or description that identifies where the sex offender
habitually resides regardless of whether it pertains to a permanent
residence or location otherwise identifiable by a street or address.
14. Employment. The following information related to the sex offender’s
employment, to include any and all places where the sex offender is
employed in any capacity, including volunteer and unpaid positions:
a. The name of the sex offender’s employer,
b. The address of the sex offender’s employer, and
c. Similar information related to any transient or day labor employment.
15. School Location. The following information related to the sex offender’s
school:
a. The address of each school where the sex offender is or will be a
student, and
b. The name of each school where the sex offender is or will be a student.
16. Vehicle Information. The following information related to all vehicles owned
or operated by the sex offender for work or personal use including land
vehicles, aircraft, and watercraft:
a. License plate numbers,
b. Registration numbers or identifiers,
c. General description of the vehicle to include color, make, model, and
year, and
d. Any permanent or frequent location where any vehicle is kept.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

13

17. Internet Identifiers. The following information related to the sex offender’s
internet-related activity:
a. Any and all email addresses used by the sex offender,
b. Any and all instant message addresses and identifiers,
c. Any and all other designations or monikers used for self-identification in
internet communications or postings, and
d. Any and all designations used by the sex offender for the purpose of
routing or self-identification in internet communications, postings, or
social media accounts.
18. Professional Licenses. Licensing number, licensing agency, and any
other identifying information about a professional license issued to the sex
offender that authorizes the sex offender to engage in an occupation or
carry out a trade or business.
19. Temporary Lodging/Travel Information. The following information when the
sex offender will be absent from Name of Tribe jurisdiction for 7 days or more:
a. Identifying information for the location where the offender will be lodging
while absent from Name of Tribe jurisdiction, including addresses and
names (such as hotel, campground, or home owner), and
b. The dates the sex offender will be staying at each temporary lodging
location.
c. The registered sex offender shall provide the information in Section 4.01
(E) (17) (a) and (b) no later than 3 days before their scheduled travel. The
information shall be provided in person.
d. The Responsible Agency Name shall immediately notify any jurisdiction
where the offender will be lodging that the offender will be traveling to
that jurisdiction. Notification shall be made via the SORNA Exchange
Portal, or any additional method(s) of communication, as appropriate.
20. International Travel. The following information when the sex offender will
be traveling to a foreign country:
a. Any information required to be provided by 42 U.S.C. § 16914(a)(7), or
any other information necessary to complete the International Travel
Form utilized by the United States Marshals Service.
b. The registered sex offender shall provide such information no later
than 21 days prior to their scheduled travel. The information shall be
provided in person.
c. The Responsible Agency Name shall submit the completed
International Travel Form to the United States Marshals Service via the
SORNA Exchange Portal within 24 hours.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

14

21. Amendments. Any information which hereafter may be required to be
collected by the Attorney General of the United States of America.
22. Regulations. Any information which hereafter may be required to be
collected by the duly enacted administrative policies of the Responsible
Agency Name.

SECTION 4.02 FREQUENCY, DURATION, AND REDUCTION
A. Frequency and Duration. A sex offender who is required to register shall, at
a minimum, appear in person at the Responsible Agency Name for purposes
of verification and keeping their registration current in accordance with the
following time frames:
1. For Tier I offenders, once every year for 15 years from the time of release
from custody for a sex offender who is incarcerated for the registration
offense, or from the date of sentencing for a sex offender who is not
incarcerated for the registration offense.
2. For Tier II offenders, once every 180 days for 25 years from the time
of release from custody for a sex offender who is incarcerated for the
registration offense, or from the date of sentencing for a sex offender who
is not incarcerated for the registration offense.
3. For Tier III offenders, once every 90 days for the rest of their lives.
B. Tolling. The duration of an offender’s registration requirement will be tolled for
any period of time during which they are incarcerated for any offense.
C. Reduction of Registration Periods. A sex offender may have their period of
registration reduced as follows:
1. A Tier I offender may have their period of registration reduced to 10 years if
the individual has maintained a clean record for 10 consecutive years;
2. A Tier III offender may have their period of registration reduced to 25 years
if the individual was adjudicated delinquent of an offense as a juvenile
that required Tier III registration and the individual has maintained a clean
record for 25 consecutive years.

Time incarcerated
does not count toward
t an offender’s required
registration duration.
t Allowing the reduction of
registration periods is optional.
If your tribe is going to allow
the reduction of registration
periods, what procedural
mechanism will be used to
authorize those reductions?
The SMART Office
recommends specifying the
procedure within the Code/
Ordinance.

D. Clean Record. For purposes of Chapter 4.02(C), a person has a clean record
if, during the period of time which the person was required to register as a sex
offender:
1. He or she has not been convicted of any felony offense,
2. He or she has not been convicted of any sex offense,
3. He or she has successfully completed, without revocation, any period of
supervised release, probation, or parole, and
4. He or she has successfully completed an appropriate sex offender
treatment program certified by the tribe, another jurisdiction, or by the
Attorney General of the United States.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

15

SECTION 4.03 REQUIREMENTS FOR IN-PERSON APPEARANCES
A. Review of Information. At each in-person verification, the sex offender shall
review existing information for accuracy.
B. Notification. If any new information or change in information is obtained at an
in-person verification, the Responsible Agency Name shall immediately notify
all other jurisdictions in which the sex offender is required to register of the
information or change in information.
C. New or Changed Information. If any new information or change in information
is obtained at an in-person verification, the Responsible Agency Name shall
immediately update the Name of Tribe Public Sex Offender Registry Website, if
applicable, and immediately update the sex offender’s information in NSOR.

SECTION 4.04 SEX OFFENDER ACKNOWLEDGEMENT FORM
The sex offender shall read, or have read to them, and sign a form stating that the
duty to register has been explained to them by Responsible Agency Name and that
the sex offender understands the registration requirement.
A. The form shall be signed and dated by the Responsible Agency Name
personnel registering the sex offender.
B. The Responsible Agency Name shall immediately upload the acknowledgement
form into the Name of Tribe Sex Offender Registry.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

16

CHAPTER

REGISTRATION

5

SECTION 5.01 WHERE REGISTRATION IS REQUIRED
A. Jurisdiction of Conviction. A sex offender must initially register with the
Responsible Agency Name if the sex offender was convicted by the Name of
Tribe Tribal Court of a sex offense, regardless of the sex offender’s actual or
intended jurisdiction of residence.
B. Jurisdiction of Incarceration. A sex offender must register with the
Responsible Agency Name if the sex offender is released from incarceration by
the Name of Tribe while completing any sentence for a sex offense, regardless
of whether the offender was convicted in the Name of Tribe Tribal Court, and
regardless of whether the offender intends to live, work, or attend school within
lands subject to the jurisdiction of the Name of Tribe.
C. Jurisdiction of Residence. A sex offender must register with Responsible
Agency Name if the sex offender resides within lands subject to the jurisdiction
of the Name of Tribe.
D. Jurisdiction of Employment. A sex offender must register with the Responsible
Agency Name if he or she is employed by the Name of Tribe in any capacity or
otherwise is employed within lands subject to the jurisdiction of the Name of Tribe.
E. Jurisdiction of School Attendance. A sex offender must register with the
Responsible Agency Name if the sex offender is a student in any capacity
within lands subject to the jurisdiction of the Name of Tribe.

SECTION 5.02 TIMING OF REGISTRATION
A. Timing. A sex offender required to register with the Responsible Agency Name
under this Code shall do so in the following timeframe:
1. If convicted by Name of Tribe for a sex offense and incarcerated, the sex
offender must register before being released from incarceration;
2. If convicted by Name of Tribe but not incarcerated, within 3 business days
of sentencing for the registration offense, the sex offender must appear in
person to register with Responsible Agency Name and

t Your tribe will need to
implement a procedure
for the registering agency
to ensure offenders
are registered prior
to their release.

3. Within 3 business days of establishing a residence, commencing
employment, or becoming a student on lands subject to the jurisdiction of
the Name of Tribe, the sex offender must appear in person to register with
Responsible Agency Name.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

17

B. Duties of Responsible Agency Name. The Responsible Agency Name shall
have policies and procedures in place to ensure the following:
1. That any sex offender incarcerated or sentenced by the Name of Tribe for a
sex offense completes their initial registration with the Responsible Agency
Name;
2. That the sex offender reads, or has read to them, and signs a form stating
that the duty to register has been explained to them and that the sex
offender understands the registration requirement;
3. That the sex offender is registered, and added to the Name of Tribe Public
Sex Offender Registry Website, if applicable;
4. That upon entry of the sex offender’s information into the Name of Tribe
Sex Offender Registry, that information is immediately forwarded to all
other jurisdictions in which the sex offender is required to register due to
the sex offender’s residency, employment, or student status; and
5. That all registration information is immediately entered and updated in
NSOR.

SECTION 5.03 RETROACTIVE REGISTRATION
A. Retroactive Registration. The Responsible Agency Name shall have in place
policies and procedures to ensure the following three categories of sex
offenders are subject to the registration and updating requirements of this
Code:
1. Sex offenders incarcerated or under the supervision of the Name of Tribe,
whether for a sex offense or other crime,
2. Sex offenders already registered or subject to a pre-existing sex offender
registration requirement, and
3. Sex offenders reentering the justice system due to conviction for any crime.
B. Timing of Recapture. The Responsible Agency Name shall ensure recapture of
the sex offenders mentioned in Section 5.03(A) within the following timeframe
to be calculated from the date of passage of this Code:
1.

For Tier I sex offenders, 1 year,

2.

For Tier II sex offenders, 180 days, and

3.

For Tier III sex offenders, 90 days.

SECTION 5.04 KEEPING REGISTRATION CURRENT
A. Jurisdiction of Residency. All sex offenders who reside in lands subject to the
jurisdiction of the Name of Tribe who are required to register pursuant to this
Code shall

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

18

1. Immediately appear in person at the Responsible Agency Name to update
any changes to their name, residence (including termination of residency),
employment, or school attendance.
2. Immediately update any changes to their vehicle information, internet
identifiers, or telephone numbers. Such updates are not required to be
made in person at the Responsible Agency Name.
3. Appear in person at the Responsible Agency Name at least 3 days in
advance of any intended travel away from Name of Tribe which will last 7
days or more, as required by Section 4.01(E)(17).
4. Appear in person at the Responsible Agency Name at least 21 days in
advance of any intended international travel to provide the information
required by Section 4.01(E)(18).
B. Jurisdiction of School Attendance. Any sex offender who is a student in any
capacity within lands subject to the jurisdiction of the Name of Tribe, regardless
of location, that changes their school, or otherwise terminates their schooling,
shall immediately appear in person at the Responsible Agency Name to update
that information.
C. Jurisdiction of Employment. Any sex offender who is employed by the Name
of Tribe in any capacity or otherwise is employed within lands subject to the
jurisdiction of the Name of Tribe, regardless of location, that changes their
employment, or otherwise terminates their employment, shall immediately
appear in person at the Responsible Agency Name to update that information.

SECTION 5.05 FAILURE TO APPEAR FOR REGISTRATION AND
ABSCONDING
A. Failure to Appear. In the event a jurisdiction notifies the Name of Tribe that a
sex offender is relocating to Name of Tribe, and the sex offender thereafter fails
to register with the Name of Tribe as required by this Code, the Responsible
Agency Name or its designee shall immediately inform the jurisdiction that
provided notification that the sex offender who was to commence residency,
employment, or school attendance with the Name of Tribe failed to appear for
registration.
B. Absconded Sex Offenders. If the Responsible Agency Name or its designee
receives information that a sex offender has absconded, the Responsible
Agency Name shall take the following actions:
1. The Responsible Agency Name shall make an effort to determine if the sex
offender has actually absconded. In the event no determination can be
made, the Responsible Agency Name or its designee shall ensure all other
appropriate law enforcement agencies are notified.
2. If the information indicating the possible absconding came through notice
from another jurisdiction or federal authorities, they shall be informed that
the sex offender has failed to appear and register.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

19

3. If an absconded sex offender cannot be located then the Responsible
Agency Name shall take the following steps:
a. Update the Name of Tribe Sex Offender Registry and Name of Tribe
Public Sex Offender Registry Website to reflect the sex offender has
absconded or is otherwise unable to be located,
b. Notify the U.S. Marshals Service,
c. Seek a warrant for the sex offender’s arrest. The U.S. Marshals Service
or FBI may be contacted in an attempt to obtain a federal warrant for
the sex offender’s arrest,
d. Update NSOR to reflect the sex offender’s status as an absconder, or is
otherwise unable to be located, and
e. Enter the sex offender into the NCIC Wanted Person File.
C. Failure to Register. In the event a sex offender who is required to register
pursuant to this Code fails to do so, or otherwise violates a registration
requirement of this Code, the Responsible Agency Name shall take all
appropriate follow-up measures, including those outlined in Section 5.05(B).
The Responsible Agency Name shall first make an effort to determine if the sex
offender actually resides, is employed, or is attending school on lands subject
to the jurisdiction of the Name of Tribe.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

20

CHAPTER

PUBLIC SEX OFFENDER
REGISTRY WEBSITE

6

SECTION 6.01 WEBSITE
A. Website. The Responsible Agency Name shall use and maintain the Name of
Tribe Public Sex Offender Registry Website.
B. Links. The Name of Tribe Public Sex Offender Registry Website shall include
links to sex offender safety and education resources.
C. Instructions. The Name of Tribe Public Sex Offender Registry Website shall
include instructions on how a person can seek correction of information that
the individual contends is erroneous.
D. Warnings. The Name of Tribe Public Sex Offender Registry Website shall
include a warning that the information contained on the website should not
be used to unlawfully injure, harass, or commit a crime against any individual
named in the registry or residing or working at any reported addresses and that
any such action could result in civil or criminal penalties.
E. Search Capabilities. The Name of Tribe Public Sex Offender Registry Website
shall have the capability of conducting searches by (1) name; (2) county, city,
and/or town; and (3) ZIP code and/or geographic radius.
F.

Dru Sjodin National Sex Offender Public Website. The Name of Tribe shall
include in the design of the Name of Tribe Public Sex Offender Registry Website
all the field search capabilities needed for full participation in the Dru Sjodin
National Sex Offender Public Website, and shall participate in that website as
provided by the Attorney General of the United States.

SECTION 6.02 REQUIRED AND PROHIBITED INFORMATION
A. Required Information. The following information shall be made available to the
public on the Name of Tribe Public Sex Offender Registry Website:
1. The name of the sex offender including all aliases,
2. A current photograph of the sex offender,
3. A physical description of the sex offender,
4. The sex offense(s) for which the offender is currently registered,
5. All sex offense(s) for which the sex offender has been convicted,
6. The residential address and, if relevant, a description of a habitual
residence of the sex offender,

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

21

7. The address of the sex offender’s employer(s),
8. All addresses of schools attended by the sex offender,
9. The sex offender’s vehicle license plate number, along with a description of
the vehicle, and
10. Notice that a sex offender is in violation of their registration requirements or
cannot be located if the sex offender has absconded.
B. Prohibited Information. The following information shall not be available to the
public on the Name of Tribe Public Sex Offender Registry Website:
1. Any arrest that did not result in conviction,
2. The sex offender’s Social Security number,
3. Any travel and immigration documents,
4. The identity of the victim, and
5. Internet identifiers.
C. Witness Protection. For sex offenders who are under a witness protection
program, the Responsible Agency Name may honor the request of the United
States Marshals Service or other agency responsible for witness protection by
not including the original identity of the offender on the publicly accessible sex
offender registry website.

t Juveniles adjudicated
delinquent of a sex offense
are permitted to be excluded
from public registry website
posting. Does your tribe
wish to exclude some, or
all, of these offenders?
Tier I offenders convicted
of offenses against adult
victims are permitted to be
excluded from public registry
website posting. Does your
tribe wish to exclude some,
or all, of these offenders?
Take into consideration
how many offenders would
be excluded from posting,
particularly if most tribal sex
offenses are classified as
Tier I offenses.

SECTION 6.03 COMMUNITY NOTIFICATIONS
A. Law Enforcement Notification. Whenever a sex offender registers or updates
their information with the tribe, the Responsible Agency Name shall:
1. Monitor and utilize the SORNA Exchange Portal for inter-jurisdictional
change of residence, employment, or student status, and immediately
notify any relevant jurisdiction of an offender’s intended change of
residence, employment, or student status.
2. Immediately update NCIC/NSOR.
3. Immediately notify any agency, department, or program within the Name of
Tribe that is responsible for criminal investigation, prosecution, child welfare
or sex offender supervision functions, including but not limited to police,
whether BIA, tribal, or FBI; Name of Tribe prosecutors; and Name of Tribe
probation.
4. Immediately notify any and all other registration jurisdictions where the
sex offender is registered due to the sex offender’s residency, school
attendance, or employment.
5. Immediately notify National Child Protection Act agencies, which includes
any agency responsible for conducting employment-related background
checks under Section 3 of the National Child Protection Act of 1993 (42
U.S.C. § 5119a) when a sex offender registers or updates registration.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

22

B. Community Notification. The Responsible Agency Name shall ensure there is a
community notification process in place that ensures the following:
1. Upon a sex offender’s registration or update of information with the Name
of Tribe, the Name of Tribe’s Public Sex Offender Registry Website is
immediately updated with the information required by Section 6.02(A) of
this Code.
2. The Name of Tribe’s Public Sex Offender Registry Website has an
automated function that enables the general public to request an email
notice that will notify them when a sex offender commences residence,
employment, or school attendance with the Name of Tribe, within a
specified ZIP code, or within a certain geographic radius. This email notice
shall include the sex offender’s identity so that the public can access
the Name of Tribe Public Sex Offender Registry Website for the new
information.
3. Except as specified at Section 6.02(B), the Responsible Agency Name is
also permitted to provide the community information about any registered
sex offender as might be necessary to protect public safety.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

23

CHAPTER

IMMUNITY
A. No Waiver of Immunity. Nothing under this chapter shall be construed as a
waiver of sovereign immunity for the Name of Tribe, its departments, agencies,
employees, or agents.
B. Good Faith. Any person acting in good faith under the terms of this Code shall
be immune from any civil liability arising out of such actions.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

7

t This section is not
specifically required by
SORNA, but is recommended
for inclusion by the original
drafters of the Model
Tribal Code/Ordinance.

24

CHAPTER

CRIMES AND CIVIL SANCTIONS

8

SECTION 8.01 FAILURE TO REGISTER AS A SEX OFFENDER AND
OTHER OFFENSES
A. Criminal Penalty. Each violation of a provision of this Code by a sex offender
shall be considered a crime and subject to a period of incarceration of [insert
maximum possible term of incarceration here] and a fine of [insert maximum
possible fine amount here].
B. Civil Penalty. Each violation of a provision of this Code by a sex offender shall
also be considered a civil violation subject to enforcement by any means not
prohibited by federal law, including, but not limited to the issuance of fines,
forfeitures, and civil contempt. [Insert specific civil penalties.]
C. Customs, Traditions, and Banishment/Exclusion. Nothing in this Code
shall limit the ability of the Name of Tribe to impose additional customary or
traditional sanctions on an individual, up to and including banishment and/or
exclusion.
D. Hindrance of Sex Offender Registration. A person is guilty of the offense of
Hindrance of Sex Offender Registration and subject to the penalties described
in § 8.01(A) and (B), as applicable, if they:
1. Knowingly harbor or knowingly attempt to harbor, or knowingly assist
another person in harboring or attempting to harbor a sex offender who is
in violation of this Code;

t Section 8.01(A) is drafted to
apply to all sex offenders.
Because of the limitations
of tribal criminal jurisdiction,
the tribe may limit criminal
penalties to Indian
offenders, if they wish.
t Section 8.01(B) is written
as applying to all sex
offenders. If the tribe wishes
to limit civil penalties to
non-Indian offenders, or
exclude them altogether,
they may do so, although
the tribe should consider
how violations of registration
requirements by non-Indians
would be punished.
Sections 8.01(B), (C), and
(D) are not specifically
required by SORNA, but are
recommended for inclusion
by the original drafters
of the Model Tribal Code/
Ordinance.

2. Knowingly assist a sex offender in eluding a law enforcement agency that
is seeking to find the sex offender to question the sex offender about, or
to arrest the sex offender for, noncompliance with the requirements of this
Code; or
3. Provide information regarding a sex offender to the Responsible Agency
Name, or other law enforcement agency, which the person knows to be false.

Model Tribal Sex Offender Registration Code | 2 0 1 7 R E V I S E D V E R S I O N

25

*NCJ~250646*

